            Case 5:16-cv-00019-HE Document 73 Filed 05/06/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF THE STATE OF OKLAHOMA
1.     SHERRY ELLIS, et al.,                        )
                                                    )
                                                    )
                        Plaintiffs,                 )
                                                    )
v.                                                  )     CIV-2016-019-HE
                                                    )
1.     DANIEL HOLTZCLAW, et al.,                    )
                                                    )
                                                    )
                        Defendants.                 )
          APPLICATION FOR AGREED PROTECTIVE ORDER
     WITH PLAINTIFFS AND DEFENDANT CITY OF OKLAHOMA CITY
       COME NOW the Plaintiffs Sherry Ellis and Carla Raines and Defendant City of
Oklahoma City, and respectfully move this Court to enter the Agreed Protective Order,
submitted to this Court via email. In support of this Application, the parties show this Court
as follows:
       1.      The parties have been and are currently engaged in written discovery and
               document production;
       2.      Certain documents and information have been requested in this case which the
               parties believe to be confidential; and,
       3.      The parties have agreed to protect against the disclosure of certain information
               to certain persons outside of this case through proposed Agreed Protective
               Order.
       WHEREFORE, all premises considered, the parties respectfully request this Court’s
approval of the proposed Agreed Protective Order, which will be submitted for the Court’s
consideration via email.




                                              -1-
        Case 5:16-cv-00019-HE Document 73 Filed 05/06/19 Page 2 of 3



      RESPECTFULLY SUBMITTED THIS 6th DAY OF MAY 2019.
s/ Mark Hammons
Mark Hammons, OBA No. 3784
Kristin Richards, OBA No. 33255
HAMMONS, GOWENS, HURST & ASSOCIATES
325 Dean A. McGee Avenue
Oklahoma City, Oklahoma 73102
Telephone: (405) 235-6100
Facsimile: (405) 235-6111
Email:amber@hammonslaw.com
Counsel for Plaintiffs Ellis and Raines

and
s/ Rick Smith
(Signed with permission)
Rick Smith, OBA No. 8397
Sherri R. Katz, OBA No.
Asst. Municipal Counselor
200 North Walker Ste 400
Oklahoma City, OK 73102
Telephone:(405) 297-2451
Facsimile:(405) 297-3851
E-mail: rick.smith@okc.gov
sherri.katz@okc.gov
Counsel for OKC




                                      -2-
         Case 5:16-cv-00019-HE Document 73 Filed 05/06/19 Page 3 of 3



                            CERTIFICATE OF SERVICE
        : I hereby certify that on this 6TH day of MAY, 2019 , I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants;
Benjamin Lloyd Crump, FL Bar No.72583             Kathleen Zellner, Admitted Pro Hac Vice
Ben Crump Law, PLLC                               Kathleen T. Zellner & Associates
122 S. Calhoun St.                                1901 Butterfield Rd., Suite 650
Tallahassee, FL 32301                             Downers Grove, IL 60515
Phone: (844) 638-1822                             Telephone: 630-955-1212
bencrump@bencrump.com                             Facsimile: 630-955-1111
                                                  ktzemployees@gmail.com
Melvin C. Hall, OBA No. 3728                      Counsel for Daniel Holtzclaw
RIGGS, ABNEY, NEAL, TURPEN,
ORBISON & LEWIS
528 NW 12th St.
Oklahoma City, OK 73103
Telephone: (405) 843-9909
Facsimile: (405) 842-2913
mhall@riggsabney.com
Damario Solomon-Simmons, OBA No. 20340
502 W. 6th Street
Tulsa, OK 74119
918-587-3261
918-587-9708
dsimmons@riggsabney.com
Attorneys for Plaintiff Regina Copeland




                                            -3-
